                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

JOSEPH THOMAS, et al.                                                                               PLAINTIFFS

V.                                                                  CAUSE NO. 3:18-CV-441-CWR-FKB

PHIL BRYANT, et al.                                                                               DEFENDANTS

                                                       ORDER

         Before the Court is a motion to stay filed by two of the three defendants. After

considering the record evidence, arguments, and applicable law, the motion will be denied.

I.       Background

         In July 2018, the plaintiffs filed this § 2 case challenging the boundaries of Mississippi

Senate District 22. Over the following months, all of the lawyers and parties worked diligently to

gather evidence and marshal arguments—not just to resolve the case before the November 2019

election, but to have it resolved before the March 1, 2019 candidate qualification deadline.

         Those efforts were successful. A trial was held in early February 2019. One week later,

the Court notified the parties and the Legislature that the testimony and other evidence largely

supported the plaintiffs’ allegations.1 A full memorandum opinion issued on February 16, 2019.

         The Mississippi Legislature was provided the first opportunity to redraw the District and

extend the March 1 qualification deadline.2 It has so far declined to act and there is no progress

on the horizon. Accordingly, alongside this ruling, the Court has issued an Order extending the



1
  For the record, the plaintiffs did not allege intentional racial discrimination. The question was whether the
boundaries of District 22, the statistical evidence of two decades of voting patterns in that District, and the social and
historical conditions of that area interacted “to cause an inequality in the opportunities enjoyed by black and white
voters to elect their preferred representatives.” Thornburg v. Gingles, 478 U.S. 30, 47 (1986).
2
  But see Emily Wagster Pettus, No fast action on judge’s redistricting order in Mississippi, Assoc. Press, Feb. 14,
2019 (“Mississippi lawmakers are in no hurry to redraw a state Senate district after a judge ruled that the district
dilutes black voting power. The Senate Elections Committee Chairman, Republican Kevin Blackwell of Hernando,
told The Associated Press on Thursday that he’s waiting to see if the state will appeal the judge’s order.”).
qualification deadline for Districts 22 and 23 to March 15, 2019, and requiring the defendants to

redraw Districts 22 and 23 in accordance with the plaintiffs’ illustrative Plan 1. A separate Final

Judgment will follow.

       One dispute remains. Two out of the three defendants—the Governor and the Secretary of

State—have appealed and argue that the Court’s ruling should be stayed pending that appeal. The

Attorney General has not appealed or joined in their motion.

II.    Legal Standard

       The law governing motions to stay pending appeal is well-established:

       We consider four factors in deciding a motion to stay pending appeal: (1) whether
       the stay applicant has made a strong showing that he is likely to succeed on the
       merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
       whether issuance of the stay will substantially injure the other parties interested in
       the proceeding; and (4) where the public interest lies. The first two factors . . . are
       the most critical.

Veasey v. Perry, 769 F.3d 890, 892 (5th Cir. 2014) (quotation marks and citation omitted).

       “A stay is an intrusion into the ordinary processes of administration and judicial review,

and accordingly is not a matter of right, even if irreparable injury might otherwise result to the

appellant.” Nken v. Holder, 556 U.S. 418, 427 (2009) (quotation marks and citation omitted). “It

is instead an exercise of judicial discretion, and the propriety of its issue is dependent upon the

circumstances of the particular case. The party requesting a stay bears the burden of showing that

the circumstances justify an exercise of that discretion.” Id. at 433–34 (quotation marks,

citations, and brackets omitted).

       “[T]he movant need not always show a ‘probability’ of success on the merits; instead, the

movant need only present a substantial case on the merits when a serious legal question is

involved and show that the balance of the equities weighs heavily in favor of granting the stay.”

Ruiz v. Estelle, 650 F.2d 555, 565 (5th Cir. 1981) (citations omitted).

                                                  2
III.   Discussion

       At the outset, it must be noted that the movants’ brief presents an idiosyncratic view of

the record. They say the plaintiffs’ statistical expert arrived at inaccurate estimates, but they

introduced no evidence to dispute his actual methodology, which is generally accepted in this

Circuit. They complain that “the Court declared that black voters ‘are less likely to have

transportation options that facilitate voter turnout in odd-year elections.’” The Court wrote that

because it was unrebutted trial testimony. Elsewhere, the movants speculate about whether the

Census Bureau has ever “suggested that blacks are more likely to over-report their participation

than whites.” The time for speculation has passed.

       The movants’ strongest argument relies upon a series of voting cases instructing lower

courts to be wary of changing the status quo “on the eve of an election.” Veasey, 769 F.3d at 892,

894 (collecting cases).

       In Veasey, the Fifth Circuit stayed a Texas district court ruling that would have affected

statewide voter identification rules “just nine days before early voting.” Id. at 892. “[I]t will be

extremely difficult, if not impossible, for the State to adequately train its 25,000 polling workers

at 8,000 polling places about the injunction’s new requirements in time for the start of early

voting on October 20 or even election day on November 4,” the court reasoned. Id. at 893.

       The principle of electoral caution is not limited to voter identification cases, but extends

to redistricting controversies like ours:

       Further, in the apportionment context, the Supreme Court has instructed that, in
       awarding or withholding immediate relief, a court is entitled to and should consider
       the proximity of a forthcoming election and the mechanics and complexities of state
       election laws, and should act and rely upon general equitable principles.
       Accordingly, under certain circumstances, such as where an impending election is
       imminent and a State’s election machinery is already in progress, equitable
       considerations might justify a court in withholding the granting of immediately



                                                  3
       effective relief in a legislative apportionment case, even though the existing
       apportionment scheme was found invalid.

Id. (quotation marks, citations, and brackets omitted). The bottom line is that district courts must

recognize “the Supreme Court’s hesitancy to allow . . . eleventh-hour judicial changes to election

laws.” Id. at 895.

       Given these authorities, a stay pending appeal would likely be appropriate if voting in

District 22 had started or was imminent. A stay would probably also be warranted if the Court

was ruling on this case in September or October, on the cusp of the November general election.

That is not the situation. We are months away from the primaries and months more away from

the general election.

       There are, in fact, quite a few differences between the Veasey line of cases and this

matter. The plaintiffs have not brought a constitutional case of statewide reach, but instead filed a

one-count suit identifying one problem in one of Mississippi’s 52 Senate Districts. That problem

can be remedied by moving 1.4% of Mississippi’s 1,962 electoral precincts into an adjacent

Senate District. The affected voters have the entire campaign season to get acquainted with the

candidates, to the extent the candidates are not already known to them—this is Mississippi, after

all. And moving these precincts will not affect the incumbents. The District 22 incumbent is not

running for re-election for other reasons, while the District 23 incumbent is favored to win under

any redrawn map and may even run unopposed.

       The available evidence regarding “the mechanics and complexities of state election

law[]” also does not justify a stay. The State’s elections consultant provided an affidavit

explaining that any affected counties would need time to move the affected precincts. She stated

that “the timeline for election creation is generally about 55 days before an election day.” The

Assistant Secretary of State for the Elections Division provided an affidavit stating that the

                                                 4
official ballot for the primary elections must be finalized by June 17, 2019. Before that can

happen, the candidates must be determined to be qualified and approved by their political party.

That takes some time. How much time, the record does not reveal.

       This evidence likely would have carried more weight if the plaintiffs had asked for

broader relief. What the affiants did not know (and could not have known at the time) was that so

few precincts would move, and that the qualification deadline would be extended by only 14

days. There is no evidence in these affidavits or elsewhere that such modest steps will harm the

efficient conduct of the 2019 election cycle. The Court simply cannot agree with movants’

counsel’s assertion that this will result in “chaos.”

       The traditional factors also weigh against issuance of a stay.

       First, the movants have not made a strong showing that they are likely to succeed on

appeal. Two of the three Gingles factors were uncontested at trial and the third heavily favored

the plaintiffs once the defendants’ expert was subjected to cross-examination. The movants’

statute of limitations defense lacks support in the case law, while the laches argument can (at

best) knock out one of the three plaintiffs. The movants’ textual reinterpretation of 28 U.S.C.

§ 2284(a) has never been adopted by a single court and runs contrary to the leading treatise on

textualism. The Court’s memorandum opinion explained at length how the movants’ remaining

legal arguments are inconsistent with the binding case law of this Circuit.

       The final three factors are collectively in equipoise. Here, as is so often the case, “both

sides cloak themselves in the mantle of irreparable harm,” “claim the public interest supports

them,” and argue “that their prospective harm is greater than the harm to the other.” Voting for

Am., Inc. v. Andrade, 488 F. App’x 890, 894 (5th Cir. 2012).




                                                  5
         The second factor supports the issuance of a stay. It was only last year that the Supreme

Court found that “the inability to enforce its duly enacted plans clearly inflicts irreparable harm

on the State.” Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018).3 Without a stay, Mississippi

will not be able to implement the District 22 map it previously enacted into law.

         The third factor cuts the other way, since a stay would substantially injure the other

parties to this litigation. In Veasey, the Fifth Circuit’s discussion of this prong reaffirmed that

“the right to vote is the right to participate in an electoral process that is necessarily structured to

maintain the integrity of the democratic system.” 769 F.3d at 896 (quotation marks, citation, and

brackets omitted). Here, the evidence showed that the plaintiffs and other African-Americans in

District 22 were unable to vote their candidate of choice into office in the 2003, 2007, 2011, and

2015 election cycles because of the structure of the District. Given the importance of voting and

the years that have elapsed without the electoral opportunity intended by § 2, the better course of

action seems to be to not injure the plaintiffs for another election cycle.

         Finally, the public interest factor is inconclusive. In Nken, an asylum case in which the

petitioner sought a stay of removal, the Supreme Court observed that “[o]f course there is a

public interest in preventing aliens from being wrongfully removed, particularly to countries

where they are likely to face substantial harm,” just as “[t]here is always a public interest in

prompt execution of removal orders.” 556 U.S. at 436. And in Perez, last year’s redistricting

case, the Court wrote that the district court “should have respected the legislative judgments

embodied in” the State’s duly enacted maps, before adding, critically, “to the extent allowed by


3
 The Fifth Circuit has articulated this point somewhat differently, writing that “[w]hen a statute is enjoined, the
State necessarily suffers the irreparable harm of denying the public interest in the enforcement of its laws.” Veasey,
769 F.3d at 895 (quotation marks and citation omitted).

The Veasey court also found that “the State has a significant interest in ensuring the proper and consistent running of
its election machinery.” Veasey, 769 F.3d at 896. As discussed above, the evidence in this case does not show that
amending District 22’s boundaries will impair this legitimate interest.

                                                           6
the Constitution and the VRA.” 138 S. Ct. at 2316 (citation omitted). These authorities confirm

that it is difficult to draw hard and fast rules about where the public interest lies in these cases,

since we should generally presume the government’s lawful conduct and nevertheless order

appropriate remedies where the government has run afoul of federal law. The more salient issue

on this factor may again be “the timing” of the court’s order in relation to the election, given the

public interest in avoiding disruption on the eve of an election. Veasey, 769 F.3d at 895–96.

        Having considered these factors, which to some extent favor a stay and in other, greater

respects, counsel against a stay, the undersigned is not persuaded that a stay should issue.

IV.     Conclusion

        The thread running through the defendants’ theory of the case, from their laches defense

to the movants’ stay application, has been prejudice. We are too close to the next election, they

say. This is a basic § 2 case, though, and the judiciary is generally capable of resolving a “a run-

of-the-mill case” filed 16 months before a general election. Id. at 892.

        This Court has considered the record evidence, the limited scope of the remedy, and the

practical impact this ruling will have on county and state election officials trying to do their jobs

with fidelity to the law and the people they serve. It sees a small-bore remedy and months of

time in which to implement it. The motion for stay pending appeal is, therefore, denied.

        SO ORDERED, this the 26th day of February, 2019.

                                                s/ Carlton W. Reeves
                                                UNITED STATES DISTRICT JUDGE




                                                   7
